t UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the fiscal year ending December 31, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the transition period from to. Commission file number: 333-124704 ENVIRONMENTAL INFRASTRUCTURE HOLDINGS CORP. (Exact name of registrant as specified in its charter) Delaware 32-0294481 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Four Tower Bridge 200 Barr Harbor Drive, Ste. 400 West Conshohocken, PA19428 (Address of Principal executiveoffices) Issuer’s telephone number: (866) 629-7646 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Share, Par Value, $.0001 (Title of Class) Securities registered under Section 12(g) of the Exchange Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer: o Accelerated filer: o Non-accelerated filer: o Smaller reporting company: x (Do not check if a smaller reporting company) Table of Contents Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x Aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant's most recently completed second fiscal quarter: $2,293,574 on June 30, 2011 Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the last practicable date. There were 1,129,729 shares of the Company's common stock and 6,948,810 shares of the Company’s preferred stock outstanding on April 16, 2012. DOCUMENTS INCORPORATED BY REFERENCE:None. Table of Contents ENVIRONMENTAL INFRASTRUCTURE HOLDINGS CORP. ANNUAL REPORT ON FORM 10-K For Year Ended December 31, 2011 INDEX PageNo: PART I ITEM 1. BUSINESS 4 ITEM 1A RISK FACTORS 7 ITEM 2. PROPERTIES 17 ITEM 3. LEGAL PROCEEDINGS 17 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDEDRS 18 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES 19 ITEM 6 SELECTED FINANCIAL INFORMATION 21 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS AND RESULTS OF OPERATIONS 21 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA F-1 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 26 ITEM 9A(T). CONTROLS AND PROCEDURES 26 ITEM 9B. OTHER INFORMATION 26 PART III 29 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CORPORATE GOVERNANCE 27 ITEM 11. EXECUTIVE COMPENSATION 28 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 29 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE 30 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 30 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 31 Signatures 32 Table of Contents ENVIRONMENTAL INFRASTRUCTURE HOLDINGS CORP. INTRODUCTORY COMMENT Throughout this Annual Report on Form 10-K, the terms "we," "us," "our," and "our company" refer to ENVIRONMENTAL INFRASTRUCTURE HOLDINGS CORP. ("EIHC"), a Delaware corporation and, unless the context indicates otherwise, includes our wholly-owned subsidiary Equisol, LLC (“Equisol. FORWARD-LOOKING STATEMENTS The Private Securities Litigation Reform Act of 1995 provides a "safe harbor" for forward-looking statements. This document contains forward-looking statements, which reflect the views of our management with respect to future events and financial performance. These forward-looking statements are subject to a number of uncertainties and other factors that could cause actual results to differ materially from such statements. Forward-looking statements are identified by words such as "anticipates," "believes," "estimates," "expects," "intends," "plans," "projects," "targets" and similar expressions. Readers are cautioned not to place undue reliance on these forward-looking statements, which are based on the information available to management at this time and which speak only as of this date. We undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. For a discussion of some of the factors that may cause actual results to differ materially from those suggested by the forward-looking statements, please read carefully the information under "Risk Factors" beginning on page 7. The identification in this document of factors that may affect future performance and the accuracy of forward-looking statements is meant to be illustrative and by no means exhaustive. All forward-looking statements should be evaluated with the understanding of their inherent uncertainty. PART I Item 1.BUSINESS ABOUT OUR COMPANY EIHC Merger Co. was formed on November 5, 2009 as a wholly owned subsidiary of XIOM. On December 7, 2009 XIOM and EIHC Merger Co., executed an Agreement and Plan of Merger (the “Plan”) pursuant to Section 251(g) of the Delaware General Corporation Law. Pursuant to the plan, XIOM was repositioned as a wholly owned subsidiary of EIHC Merger Co EIHC Merger Co., then changed its name to Environmental Infrastructure Holdings Corp. (“EIHC” or the “Company”). The Company is the successor issuer of XIOM for purposes of the Securities Act of 1933, as amended, and the filings made by XIOM hereunder. Pursuant to Rule 12(g)-3(a) promulgated under the Securities and Exchange Act of 1934, as amended, (the “Act”), the Company is the successor issuer of XIOM with respect to XIOM Common Shares, which were registered pursuant to Section 12(g) of the Act. Pursuant to such rule, the Company Common Shares may be deemed to be registered pursuant to Section 12(g) of the Act. On December 7, 2009, EIHC acquired Equisol, LLC (“Equisol”), a Pennsylvania limited liability company established on April 25, 2003. EIHC issued 18,563,693 shares to the owners of Equisol and committed to issue 8,084,942 additional shares so that the former owners of Equisol would own 40% of the fully diluted shares of EIHC. Because outstanding shares were 24,372,407 at the time of the acquisition, the sellers received the equivalent of 52% of the outstanding shares of EIHC. In addition, most of the board members and management of EIHC resigned at the time of the acquisition. Accordingly, the acquisition was accounted for as a reverse merger of EIHC into Equisol. Results of operations prior to the merger presented in these unaudited consolidated financial statements are those of Equisol. Equisol’s equity prior to the merger has been retroactively restated for the equivalent number of shares received in the merger. As part of the merger agreement, Equisol spun off to its members a wholly-owned subsidiary as of December 7, 2009. Also, in connection with the merger, the Company’s fiscal year end was changed from September 30 to December 31. 4 Table of Contents Operations From offices located in Pennsylvania, Texas and Louisiana, Equisol and its subsidiaries operate as an equipment solutions provider, delivering environmentally friendly products, services, and engineering solutions to customers. On July 16, 2004, Equisol’s subsidiary PD Acquisition, LLC (“PDIR”) acquired the business and certain assets of an engineering company, Penn-Del, Inc., for a total of approximately $477,790 in cash and 25,000 Class A units of membership interest of Equisol (now 34,261 shares of EIHC Common Stock). On March 1, 2006, Equisol’s subsidiary Gulf States Acquisition, LLC (“Gulf States”), acquired a 100% stock ownership interest in an engineering company, Gulf States Chlorinator & Pump Inc. (“GSCP”) for $350,000 in cash. On August 29, 2007, Equisol’s subsidiary Gulf States Acquisition, LLC acquired a 100% stock ownership in an engineering company, Electrical & Instrumentation, Inc. (“E&I”), for 104,607 Class A Units of membership interest of Equisol (now 143,359 shares of EIHC common stock). Thereafter, the acquired company’s operations were included with Equisol’s operations and the acquiree filed a final income tax return for the period January 1, 2007 to August 29, 2007. In February 2010, the E&I division of Equisol ceased operations (see Note 7). In November 2010, the Board of Directors of EIHC determined that it was in the best interest of the stockholders to dispose of the XIOM subsidiary. Accordingly, the assets and liabilities of XIOM have been shown as held for sale in the accompanying unaudited consolidated financial statements. Efforts to sell the XIOM subsidiary were unsuccessful, and on March 25, 2011, XIOM filed a voluntary petition in the United States Bankruptcy Court – District of Delaware under Chapter 7 of the United States Bankruptcy Code requesting liquidation of the assets and liabilities of XIOM Corp. On October 13, 2011, the U.S. Bankruptcy Court approved the trustees report of no distribution and abandonment of Xiom’s assets and closed the bankruptcy proceedings the effect of which on the consolidated financials of the Company is the cancellation of 5,305,000 Xiom options and 3,653,916 Xiom warrants, and a net profit gain of $2,551,066, all attributed to the discontinued operation. Subsequent Events On February 1 2012, the Company initiated a 1:200 reverse split of its common stock. Description of Our Company Equisol is an equipment solutions provider, delivering environmentally friendly products, services and engineering solutions to its customers.Equisol has a broad range of services, including those identified below, and a national presence that makes it different from any other consulting, manufacturing, distribution, engineering or service company in the environmental industry. Consulting- On-site system reviews/audits and phone consultation services to answer questions on existing equipment systems to help customers determine the best available technology for their application needs. Design- Equipment solutions that meet both customer's application needs and their budgets. These solutions can range from simple feed and control systems to full turn-key equipment packages. Sales- Access to a wide range of products that represent the best available technology in the water industry. Equisol’s model is unique because Equisol can procure from many different suppliers instead of being tied to a few key principle suppliers that may not have the best solution for an application. Equisol can sell complete equipment systems, basic Maintenance, Repair, and Operations (MRO) components, or spare parts depending upon the need of a customer. 5 Table of Contents Fabrication- In order to eliminate the need to build equipment systems on-site from many different pieces and parts, Equisol can have systems fabricated as a complete turn-key skid and delivered to the plant. This provides a way to test the equipment prior to delivery and decrease the time needed for installation. Complete documentation, drawings, and system P&IDs are provided for each system. Installation- Equisol uses its expertise to make sure the right equipment is installed correctly every time. With installation, Equisol also offer start-up and commissioning services as well as operator training.Equisol also has certified tank installers on staff to meet storage compliance and certification needs of customers. Services- Both preventative maintenance and emergency response services to ensure customers’ automation and instrumentation equipment is functioning properly. Where you can find us Our corporate offices are located at Four Tower Bridge, 200 Barr Harbor Drive, Ste. 400,West Conshohocken, PA19428.The main telephone number is (866) 629-7646. Any information contained on our website should not be considered as part of this prospectus.The information contained on our website is used for disseminating sales and marketing purposes. BUSINESS OF THE COMPANY – PRINCIPAL PRODUCTS AND SERVICES Environmental Infrastructure Holdings Corp was founded to acquire and manage diverse entities and subsidiaries specializing in environmentally related companies focused on the improvement of our nation’s and world’s infrastructure.Currently the company has one wholly owned subsidiary in Equisol, LLC. Equisol, LLC was founded to address the recurring need of industrial and commercial businesses to maximize efficiencies and meet environmental compliance requirements.These include the need to accurately treat their water and process systems through filtration and/or chemical injection as well as comply with the Clean Air and Clean Water Acts through air and monitoring.Equisol is a nationally recognized equipment solutions provider delivering environmentally friendly products, services and engineering solutions to our customers. Specializing in the Water & Wastewater Industry, the company provides: · Turnkey Solutions · Systems design, fabrication, and sales · Equipment and Systems Service and Repair · Optimization, Calibration & Maintenance · 24 Hour Environmental Engineering and Consulting Equisol’s primary customer is the industrial end user; the Company works in conjunction with water treatment chemical companies, industry consultants, original equipment manufacturers (OEMs) and equipment distributors to market its services and expand its customer base.Equisol’s major customers are refineries, power plants, engineering firms, and manufacturing facilities in addition to supporting commercial, municipal, as well as governmental facilities. Additionally, the top five major water treatment companies, including GE, Nalco, and Siemens, now use Equisol to support their equipment needs. Currently, the company has approximately 10 teammates, the majority of which are in the Gulf Coast Region between Houston and New Orleans and all have significant experience in the industry, specifically with electrical, mechanical, instrumentation skills. The company’s other geographical strength is in the New York to DC corridor. Because of the company’s national focus, Equisol has been able to compete and win at the corporate level in addition to our successes at the local, plant level. Our competition are the billion dollar engineering firms and the thousands of small, regional, mom & pop firms (which we consider potential acquisition targets). Equisol has grown rapidly through acquisitions and organic growth. Equisol was selected by Entrepreneur Magazine as one of the nation’s Top 100 Fastest Growing New Entrepreneurial Companies for 2004. According to Inc.com Magazine, the company was the 7th fastest growing privately held environmental services company in America for 2008, when it was the 601st fastest growing privately held company and we expect that ranking to continue to improve, as it did from 2007, when Equisol was the 620th fastest growing privately held company. The Entrepreneurs Forum of Greater Philadelphia named Equisol, LLC to the Philly 100 list of fastest growing companies in the region in 2009. 6 Table of Contents While Equisol sells nationally and has worked in most states, Canada, and internationally, part of the Company’s growth needs are to acquire on-site assets in the West and strengthen our Midwest and Southeast presence. Employees: As of December 31, 2011, we employed approximately 12 people.None of our employees are covered by collective bargaining agreements.We believe that our relations with our employees are good. Item 1A. RISK FACTORS RISK FACTORS An investment in our common stock involves a high degree of risk.You should carefully consider the risks and uncertainties described below and all other information contained in this prospectus before deciding to invest in shares of our common stock.While all risks and uncertainties that we believe to be material to our business and therefore the value of our common stock are described below, it is possible that other risks and uncertainties that affect our business will arise or become material in the future. If we are unable to effectively address these risks and uncertainties, our business, financial condition or results of operations could be materially and adversely affected.In this event, the value of our common stock could decline and you could lose part or all of your investment. Risks Related To Our Business EIHC has incurred losses since inception and expects to incur significant net losses in the foreseeable future and may never become profitable. Since our inception, we have incurred significant losses and negative cash flows from operations. As of December 31, 2011, we had an accumulated deficit of $9.6 million, and may incur additional losses in the next several years. We expect to spend significant resources over the next several years to enhance our technologies and to fund research and development of our pipeline of potential products. In order to achieve profitability, we must develop products and technologies that can be commercialized by us or through future collaborations. Our ability to generate revenues and become profitable will depend on our ability, alone or with potential collaborators, to timely, efficiently, and successfully complete the development of our products, which may include manufacturing and marketing our products. There can be no assurance that any such events will occur or that we will ever become profitable. Even if we do achieve profitability, we cannot predict the level of such profitability. If we sustain losses over an extended period of time, we may be unable to continue our business. Our independent registered public auditors issued their report for the fiscal year ended December 31, 2011, with a “going concern” explanatory paragraph. Our independent registered public auditors issued their report on their audit of our financial statements as of and for the fiscal year ended December 31, 2011. The independent registered auditor’s report contains an explanatory paragraph indicating that the net losses we have incurred and our working capital deficit raise substantial doubt about our ability to continue as a going concern. Our going concern uncertainty may affect our ability to raise additional capital, and may also affect our relationships with suppliers and customers. Investors should carefully read the independent registered public auditor’s report and examine our financial statements. 7 Table of Contents If we obtain additional financing, you may suffer significant dilution. Because we have generated only limited revenues since commencing operations, we are dependent on raising additional financing through private and public financing sources and strategic alliances with larger companies to fund our short and long-term operations. As a result, we have been and likely will be required to issue securities to obtain such funds, which issuances have in the past and will in the future dilute the percentage ownership of our stockholders. In an effort to preserve cash and to better align the long term interests of our consultants and those with whom we conduct business with our long term interests, we have been issuing securities as payment in lieu of cash, which also has a dilutive effect on outstanding securities. This dilution could also have an adverse impact on our earnings per share and reduce the price of our common stock. In addition, the new securities may have rights, preferences or privileges senior to those of our common stock. In March 2010, we issued 1,880,000 shares to investors in a private placement of our common stock. We continue to need to obtain significant additional capital to fund our operations, and we may be unable to obtain such financing at all or on acceptable terms.If we are unable to obtain the funds necessary to do so, we may be required to delay, scale back or eliminate our product development or may be unable to continue our business. The development of our products will require a commitment of substantial funds, to conduct the costly and time-consuming research, necessary to fully commercialize our products. Our future capital requirements will depend on many factors, including: •the cost of prosecuting, defending and enforcing patent claims and other intellectual property rights; •the cost of manufacturing our products; •competing technological and market developments; and •our ability to establish and maintain collaborative and other arrangements with third parties to assist in bringing our products to market and the cost of such arrangements. There can be no assurance that we will not need additional capital sooner than currently anticipated. We will need to raise substantial additional capital to fund our future operations.We cannot be certain that additional financing will be available on acceptable terms, or at all.In recent years, it has been difficult for companies to raise capital due to a variety of factors, which may or may not continue.To the extent we raise additional capital through the sale of equity securities, the ownership position of investors in this offering and our existing stockholders could be substantially diluted.If additional funds are raised through the issuance of preferred stock or debt securities, these securities are likely to have rights, preferences and privileges senior to our common stock.Fluctuating interest rates could also increase the costs of any debt financing we may obtain. To date, we have incurred significant expenses in product development and administration in order to ready our products for market. There is no assurance that actual cash requirements will not exceed our estimates, in which case we will require additional financing to bring our products into commercial operation, finance working capital and pay for operating expenses and capital requirements until we achieve a positive cash flow. Additionally, more capital may be required in the event that: •we incur unexpected costs in completing the development of our technology or encounter any unexpected technical or other difficulties; •we incur delays and additional expenses as a result of technology failure; •we are unable to create a substantial market for our product and services; or •we incur any significant unanticipated expenses. Failure to successfully address ongoing liquidity requirements will have a material adverse effect on our business.If we are unable to obtain additional capital on acceptable terms when needed, we may be required to take actions that harm our business and our ability to achieve cash flow in the future, including possibly the surrender of our rights to some technologies or product opportunities, curtailing or ceasing operations. 8 Table of Contents We may not successfully establish and maintain collaborative and licensing arrangements, which could adversely affect our ability to develop and commercialize our products. Our technological strategy includes developing our powder technology as well as establishing collaborations and licensing agreements with other companies. We may not be able to maintain or expand these licenses and collaborations or establish additional licensing and collaboration arrangements necessary to develop and commercialize our products. Even if we are able to maintain or establish licensing or collaboration arrangements, these arrangements may not be on favorable terms and may contain provisions that will restrict our ability to develop, test and market our products.Any failure to maintain or establish licensing or collaboration arrangements on favorable terms could adversely affect our business prospects, financial condition or ability to develop and commercialize our products. We expect to rely at least in part on third-party collaborators to perform a number of activities relating to the development and commercialization of our products, including the manufacturing of product materials and the design for our products.Our collaborative partners may also have or acquire rights to control aspects of our product development.As a result, we may not be able to conduct these programs in the manner or on the time schedule we currently contemplate. In addition, if any of these collaborative partners withdraw support for our programs or products or otherwise impair their development, our business could be negatively affected.To the extent we undertake any of these activities internally, our expenses may increase. In addition, our success depends on the performance of our collaborators of their responsibilities under these arrangements.Some potential collaborators may not perform their obligations in a timely fashion or in a manner satisfactory to us. Because such agreements may be exclusive, we may not be able to enter into a collaboration agreement with any other company covering the same field during the applicable collaborative period.In addition, our collaborators’ competitors may not wish to do business with us at all due to our relationship with our collaborators.If we are unable to enter into additional product discovery and development collaborations, our ability to sustain or expand our business will be significantly diminished. If we are unable to create and maintain sales, marketing and distribution capabilities or enter into agreements with third parties to perform those functions, we will not be able to commercialize our products. We currently have limited sales, marketing or distribution capabilities.Therefore, to commercialize our products, if and when such products are ready for marketing, we expect to collaborate with third parties to perform these functions.We have limited experience in developing, training or managing a sales force and will incur substantial additional expenses if we decide to market any of our future products directly.Developing a marketing and sales force is also time consuming and could delay launch of our future products.In addition, we will compete with many companies that currently have extensive and well-funded marketing and sales operations.Our marketing and sales efforts may be unable to compete successfully against these companies. The industry in which we operate is highly competitive, and competitive pressures from existing and new companies could have a material adverse effect on our financial condition and results of operations. The industry in which we operate is highly competitive and influenced by the following: •advances in technology; •new product introductions; •evolving industry standards; •product improvements; •rapidly changing customer needs; •intellectual property invention and protection; •marketing and distribution capabilities; •competition from highly capitalized companies; •ability of customers to invest in information technology; and •price competition. We can give no assurance that we will be able to compete effectively in our markets.Many of our competitors have substantially greater capital resources, research and development resources and experience, manufacturing capabilities, regulatory expertise, sales and marketing resources, established relationships with business and consumer products companies and production facilities than us. 9 Table of Contents We may encounter difficulties managing our growth, which could adversely affect our business. Our strategy includes entering into and working on simultaneous technology discovery and development programs across multiple markets as well as acquiring potential new sales channels and geographic businesses.We expect to continue to grow to meet our strategic objectives.If our growth continues, it will continue to place a strain on us, our management and our resources.Our ability to effectively manage our operations, growth and various projects requires us to continue to improve our operational, financial and management controls, reporting systems and procedures, and to attract and retain sufficient numbers of talented employees.We may not be able to successfully implement these tasks on a larger scale and, accordingly, we may not achieve our research, development and commercialization goals.If we fail to improve our operational, financial and management information systems, or fail to effectively monitor or manage our new and future employees or our growth, our business would suffer significantly. Compliance with the Sarbanes-Oxley Act of 2002 will result in increased expenditures. We are exposed to significant costs and risks associated with complying with increasingly stringent and complex regulation of corporate governance and disclosure standards. Changing laws, regulations and standards relating to corporate governance and public disclosure, including the Sarbanes-Oxley Act of 2002 and new SEC regulations require a growing expenditure of management time and external resources. In particular, Section 404 of the Sarbanes-Oxley Act of 2002 requires management’s annual review and evaluation of our internal controls, and attestations of the effectiveness of our internal controls by our independent registered auditors.Although we are not currently required to comply with all of the requirements of Section 404, we have begun the process of documenting and testing our internal controls. This process could result in our needing to implement measures to improve our internal controls. Any failure by us to maintain effective internal controls could have a material adverse effect on our business, operating results and stock price. This process may also require us to hire additional personnel and outside advisory services and will result in significant accounting and legal expenses. Risks Related To Our Industry Our products may become obsolete and unmarketable if we are unable to respond adequately to rapidly changing technology and customer demands. Our industry is characterized by rapid changes in technology and customer demands. As a result, our products may quickly become obsolete and unmarketable. Our future success will depend on our ability to adapt to technological advances, anticipate customer demands, develop new products and enhance our current products on a timely and cost-effective basis. Further, our products must remain competitive with those of other companies with substantially greater resources. We may experience technical or other difficulties that could delay or prevent the development, introduction or marketing of new products or enhanced versions of existing products. Also, we may not be able to adapt new or enhanced products to emerging industry standards, and our new products may not be favorably received. If we are unable to attract and retain key personnel and advisors, it may adversely affect our ability to obtain financing, pursue collaborations or develop our products. We are highly dependent on Michael Parrish, our chairman and chief executive officer, Kurt Given, the CEO of our subsidiary, Equisol, LLC, and Don Gibson and Michael Cooper, President of our subsidiary, Equisol, LLC and President of Equisol Energy Services, LLC respectively.Our future success depends on our ability to attract, retain and motivate highly qualified management and scientific, development and commercial personnel and advisors.To pursue our business strategy, we will need to hire or otherwise engage qualified personnel and managers, including personnel with expertise in discovery, development, manufacturing, marketing and sales.Competition for qualified personnel is intense among companies, academic institutions and other organizations.If we are unable to attract and retain key personnel and advisors, it may negatively affect our ability to successfully develop, test and commercialize our products and could have a material adverse effect on our proposals, financial condition and results of operations. We may be sued for product liability, which could adversely affect our business. Because our business strategy involves the development and sale by either us or our collaborators of commercial products incorporating our powder coating technology, we may be sued for product liability. We may be held liable if any product we develop and commercialize, or any product our collaborators commercialize that incorporates any of our technology, causes injury or is found otherwise unsuitable during product testing, manufacturing, marketing, sale or consumer use. 10 Table of Contents If we and our collaborators commence sale of commercial products we will need to obtain additional product liability insurance, and this insurance may be prohibitively expensive, or may not fully cover our potential liabilities.Inability to obtain sufficient insurance coverage at an acceptable cost or otherwise to protect against potential product liability claims could prevent or inhibit the commercialization of products developed by us or our product discovery and development collaborators.We may be obligated to indemnify our product discovery and development collaborators for product liability or other losses they incur.Any indemnification we receive from such collaborators for product liability that does not arise from our technology may not be sufficient to satisfy our liability to injured parties. If we are sued for any injury caused by our products or products incorporating our technology or any other products we develop, our liability could exceed our total assets. Risks Related To Intellectual Property and Technology If our products are not effectively protected by valid, issued patents or if we are not otherwise able to protect our proprietary information, it could harm our business. The success of our operations will depend in part on our ability and that of our licensors to: •obtain any necessary patent protections for new technologies both in the United States and in other countries with substantial markets; •defend patents once obtained; •maintain trade secrets and operate without infringing upon the patents and proprietary rights of others; and •obtain appropriate licenses upon reasonable terms to patents or proprietary rights held by others that are necessary or useful to us in commercializing our technology, both in the United States and in other countries with substantial markets. In the event we are not able protect our intellectual property and proprietary information, our business will be materially harmed. We may not have adequate protection for our unpatented proprietary information, which could adversely affect our competitive position. In addition to any patents that we may apply for in the future, we will substantially rely on trade secrets, know-how, continuing technological innovations and licensing opportunities to develop and maintain our competitive position.However, others may independently develop substantially equivalent proprietary information and techniques or otherwise gain access to our trade secrets or disclose our technology.To protect our trade secrets, we may enter into confidentiality agreements with employees, consultants and potential collaborators.However, these agreements may not provide meaningful protection of our trade secrets or adequate remedies in the event of unauthorized use or disclosure of such information.Likewise, our trade secrets or know-how may become known through other means or be independently discovered by our competitors.Any of these events could prevent us from developing or commercializing our products. 11 Table of Contents Our ability to compete in the environmental services market may decline if we do not adequately protect our proprietary technologies. Because of the substantial length of time and expense associated with the development of new products, we, along with the rest of the industry, place considerable importance on obtaining and maintaining patent protection for new technologies, products and processes.Our success will depend in part on our ability to obtain and maintain intellectual property that protects our technologies and technology products.Patent positions may be highly uncertain and may involve complex legal and factual questions for which we seek patent protection.No consistent standard regarding the allowance or enforceability of claims in many of our pending patent applications has emerged to date.As a result, we cannot predict the breadth of claims that will ultimately be allowed in any future patent applications, if any, including those we have in-licensed or the extent to which we may enforce these claims against our competitors. The degree of future protection for our proprietary rights is therefore highly uncertain and we cannot assure you that: •we will be the first to file patent applications or to invent the subject matter claimed in patent applications that we file, if any, which relate to the technologies upon which we rely; •others will not independently develop similar or alternative technologies or duplicate any of our technologies; •any of our potential patent applications will result in issued patents; •any of our potential patent applications will not result in interferences or disputes with third parties regarding priority of invention; •any patents that may be issued to us, our collaborators or our licensors will provide a basis for commercially viable products or will provide us with any competitive advantages or will not be challenged by third parties; •we will develop any proprietary technologies that are patentable; •the patents of others will not have an adverse effect on our ability to do business; or •new proprietary technologies from third parties, including existing licensors, will be available for licensing to us on reasonable commercial terms, if at all. In addition, patent law outside the United States is uncertain and in many countries intellectual property laws are undergoing review and revision. The laws of some countries do not protect intellectual property rights to the same extent as domestic laws. It may be necessary or useful for us to participate in opposition proceedings to determine the validity of our competitors’ patents or to defend the validity of any of our or our licensor’s future patents, which could result in substantial costs and would divert our efforts and attention from other aspects of our business. Technologies licensed to us by others, or in-licensed technologies, are important to our business. In particular, we depend on certain technologies relating to technology licensed to us, as well as our relationships with various communications, software and integrator companies.In addition, we may in the future acquire rights to additional technologies by licensing such rights from existing licensors or from third parties.Such in-licenses may be costly.Also, we generally do not control the patent prosecution, maintenance or enforcement of in-licensed technologies.Accordingly, we are unable to exercise the same degree of control over this intellectual property as we do over our internally developed technologies. If we cannot maintain the confidentiality of our technologies and other confidential information in connection with our collaborations, our ability to protect our proprietary information or obtain patent protection in the future may be impaired, which could have a significant adverse effect on our business, financial condition and results of operations. Disputes concerning the infringement or misappropriation of our proprietary rights or the proprietary rights of others could be time consuming and extremely costly and could delay our research and development efforts. Our commercial success, if any, will be significantly harmed if we infringe the patent rights of third parties or if we breach any license or other agreements that we have entered into with regard to our technology or business. We are aware of other companies and academic institutions that have been performing research in the areas of powder coating technology and water treatment.To the extent any of these companies or academic institutions currently have, or obtain in the future, broad patent claims, such patents could block our ability to use various aspects of our discovery and development process and might prevent us from developing or commercializing newly discovered technologies or otherwise conducting our business.In addition, it is possible that some of the new technologies that are discovered using our technology may not be patentable or may be covered by intellectual property of third parties. 12 Table of Contents We are not currently a party to any litigation, interference, opposition, protest, reexamination or any other potentially adverse governmental, ex parte or inter-party proceeding with regard to our patent or trademark positions.However, the technology industries are characterized by extensive litigation regarding patents and other intellectual property rights.Many technology companies have employed intellectual property litigation as a way to gain a competitive advantage.If we become involved in litigation, interference proceedings, oppositions, reexamination, protest or other potentially adverse intellectual property proceedings as a result of alleged infringement by us of the rights of others or as a result of priority of invention disputes with third parties, we might have to spend significant amounts of money, time and effort defending our position and we may not be successful.In addition, any claims relating to the infringement of third-party proprietary rights or proprietary determinations, even if not meritorious, could result in costly litigation, lengthy governmental proceedings, divert management’s attention and resources, or require us to enter into royalty or license agreements that are not advantageous to us. Should any person have filed patent applications or obtained patents that claim inventions also claimed by us, we may have to participate in an interference proceeding declared by the relevant patent regulatory agency to determine priority of invention and, thus, the right to a patent for these inventions in the United States.Such a proceeding could result in substantial cost to us even if the outcome is favorable.Even if successful on priority grounds, an interference action may result in loss of claims based on patentability grounds raised in the interference action.Litigation, interference proceedings or other proceedings could divert management’s time and efforts.Even unsuccessful claims could result in significant legal fees and other expenses, diversion of management’s time and disruption in our business.Uncertainties resulting from initiation and continuation of any patent proceeding or related litigation could harm our ability to compete and could have a significant adverse effect on our business, financial condition and results of operations. An adverse ruling arising out of any intellectual property dispute, including an adverse decision as to the priority of our inventions, could undercut or invalidate our intellectual property position.An adverse ruling could also subject us to significant liability for damages, including possible treble damages, prevent us from using technologies or developing products, or require us to negotiate licenses to disputed rights from third parties.Although patent and intellectual property disputes in the technology area are often settled through licensing or similar arrangements, costs associated with these arrangements may be substantial and could include license fees and ongoing royalties.Furthermore, necessary licenses may not be available to us on satisfactory terms, if at all.Failure to obtain a license in such a case could have a significant adverse effect on our business, financial condition and results of operations. Risks Related to Our Fluctuating Operating Results, Possible Acquisitions and Management of Growth We expect that our results of operations will fluctuate from period to period, and this fluctuation could cause our stock price to decline, causing investor losses. Our operating results could vary significantly in the future based upon a number of factors, including many factors over which we have little or no control.We operate in a highly dynamic industry and future results could be subject to significant fluctuations.These fluctuations could cause us to fail to meet or exceed financial expectations of securities analysts or investors, which could cause our stock price to decline rapidly and significantly.Revenue and expenses in future periods may be greater or less than revenue and expenses in the immediately preceding period or in the comparable period of the prior year.Therefore, period-to-period comparisons of our operating results are not necessarily a good indication of our future performance.Some of the factors that could cause our operating results to fluctuate include: •our ability to develop technology; •our ability or the ability of our product discovery and development collaborators to incorporate our technology; •our receipt of milestone payments in any particular period; •the ability and willingness of collaborators to commercialize products incorporating our technology on expected timelines, or at all; •our ability to enter into product discovery and development collaborations and technology collaborations, or to extend the terms of any existing collaboration agreements, and our payment obligations, expected revenue and other terms of any other agreements of this type; •the demand for our future products and our collaborators’ products containing our technology; and •general and industry specific economic conditions, which may affect our collaborators’ research and development expenditures. 13 Table of Contents If we acquire products, technologies or other businesses, we will incur a variety of costs, may have integration difficulties and may experience numerous other risks that could adversely affect our business. To remain competitive, we plan to acquire additional businesses, products and technologies and we currently are actively seeking material acquisitions that complement our business.We have limited experience in identifying acquisition targets, successfully acquiring them and integrating them into our current infrastructure.We may not be able to successfully integrate any businesses, products, technologies or personnel that we might acquire in the future without a significant expenditure of operating, financial and management resources, if at all.In addition, future acquisitions could require significant capital infusions and could involve many risks, including, but not limited to, the following: • we may have to issue convertible debt or equity securities to complete an acquisition, which would dilute our stockholders and could adversely affect the market price of the common stock; • an acquisition may negatively impact our results of operations because it may require us to incur large one-time charges to earnings, amortize or write down amounts related to goodwill and other intangible assets, or incur or assume substantial debt or liabilities, or it may cause adverse tax consequences, substantial depreciation or deferred compensation charges; •we may encounter difficulties in assimilating and integrating the business, technologies, products, personnel or operations of companies that we acquire; •certain acquisitions may disrupt our relationship with existing collaborators who are competitive to the acquired business; •acquisitions may require significant capital infusions and the acquired businesses, products or technologies may not generate sufficient revenue to offset acquisition costs; •an acquisition may disrupt our ongoing business, divert resources, increase our expenses and distract our management; •acquisitions may involve the entry into a geographic or business market in which we have little or no prior experience; and •key personnel of an acquired company may decide not to work for us. Any of the foregoing risks could have a significant adverse effect on our business, financial condition and results of operations. To the extent we enter markets outside of the United States, our business will be subject to political, economic, legal and social risks in those markets, which could adversely affect our business. There are significant regulatory and legal barriers in markets outside the United States that we must overcome to the extent we enter or attempt to enter markets in countries other than the United States.We will be subject to the burden of complying with a wide variety of national and local laws, including multiple and possibly overlapping and conflicting laws.We also may experience difficulties adapting to new cultures, business customs and legal systems.Any sales and operations outside the United States would be subject to political, economic and social uncertainties including, among others: •changes and limits in import and export controls; •increases in custom duties and tariffs; •changes in currency exchange rates; •economic and political instability; •changes in government regulations and laws; •absence in some jurisdictions of effective laws to protect our intellectual property rights; and •currency transfer and other restrictions and regulations that may limit our ability to sell certain products or repatriate profits to the United States. Any changes related to these and other factors could adversely affect our business to the extent we enter markets outside the United States. 14 Table of Contents Risks Related to our Common Stock; Liquidity Risks The price of our common stock is expected to be volatile and an investment in common stock could decline in value. The market price of our common stock, and the market prices in general for securities of companies in our industry, are expected to be highly volatile.The following factors, in addition to other risk factors described in this filing, and the potentially low volume of trades in common stock, may have a significant impact on the market price of common stock, some of which are beyond our control: •announcements of technological innovations and discoveries by us or our competitors; •developments concerning any research and development, manufacturing, and marketing collaborations; •new products or services that we or our competitors offer; •actual or anticipated variations in operating results; •the initiation, conduct and/or outcome of intellectual property and/or litigation matters; •changes in financial estimates by securities analysts; •conditions or trends in technology or software industries; •changes in the economic performance and/or market valuations of other technology companies; •our announcement of significant acquisitions, strategic partnerships, joint ventures or capital commitments; •additions or departures of key personnel; •global unrest, terrorist activities, and economic and other external factors; and •sales or other transactions involving our common stock. The stock market in general has recently experienced relatively large price and volume fluctuations.In particular, market prices of securities of technology companies have experienced fluctuations that often have been unrelated or disproportionate to the operating results of these companies.Continued market fluctuations could result in extreme volatility in the price of common stock, which could cause a decline in the value of common stock.Prospective investors should also be aware that price volatility may be worse if the trading volume of common stock is low. We do not expect to pay cash dividends in the foreseeable future. We currently intend to retain any future earnings to finance the growth and development of our business; therefore, we do not expect to pay any cash dividends in the foreseeable future. Any future dividends will depend on our earnings, if any, and our financial requirements. It is not anticipated that there will be an active public market for shares of our common stock in the near term, and you may have to hold your shares of common stock for an indefinite period of time. You may be unable to resell a large number of your shares of common stock within a short time frame or at or above their purchase price. There is not an active public or other trading market for our common stock, and there can be no assurance that any market will develop or be sustained after the completion of this offering.Because our common stock is expected to be thinly traded, an investor cannot expect to be able to liquidate its investment in case of an emergency or if it otherwise desires to do so.Large transactions in common stock may be difficult to conduct in a short period of time.Further, the sale of shares of common stock may have adverse federal income tax consequences. 15 Table of Contents It is more difficult for our shareholders to sell their shares because we are not, and may never be, eligible for the Nasdaq Stock Market or any National Stock Exchange. We are not presently, nor is it likely that for the foreseeable future we will be, eligible for inclusion in the Nasdaq Stock Market or for listing on any United States national stock exchange.To be eligible to be included in the Nasdaq Stock Market, a company is required to have not less than $4,000,000 of stockholders’ equity, a public float with a market value of not less than $5,000,000, and a minimum bid price of $4.00 per share. At the present time, we are unable to state when, if ever, we will meet the Nasdaq Stock Market application standards.Unless we are able to increase our net worth and market valuation substantially, either through the accumulation of surplus out of earned income or successful capital raising financing activities, we will not be able to meet the eligibility requirements of the Nasdaq Stock Market.As a result, it will more difficult for holders of our common stock to resell their shares to third parties or otherwise, which could have a material adverse effect on the liquidity and market price of our common stock. Substantial future issuances of our common stock could depress our stock price. The market price for our common stock could decline, perhaps significantly, as a result of issuances of a large number of shares of our common stock in the public market or even the perception that such issuances could occur.Sales of a substantial number of shares of common stock, or the perception that holders of a large number of shares intend to sell their shares, could depress the market price of our common stock. Directors and officers of the Company will have a high concentration of our common stock ownership. Based on the aggregate number of shares of our common stock that are outstanding as of March 30, 2012, our officers and directors beneficially own approximately 52.09% of our outstanding common stock and 100% of our outstanding preferred stock.Such a high level of ownership by such persons may have a significant effect in delaying, deferring or preventing any potential change in control of the Company.Additionally, as a result of their high level of ownership, our officers and directors might be able to strongly influence the actions of our Board of Directors, and the outcome of actions brought to our stockholders for approval. Such a high level of ownership may adversely affect the voting and other rights of our stockholders. We do not expect to make dividend payments in the foreseeable future. The Company has never declared or paid any cash dividends on its common stock. For the foreseeable future, the Company intends to retain any earnings to finance the development and expansion of its business, and it does not anticipate paying any cash dividends on our common stock. Any future determination to pay dividends will be at the discretion of the Board of Directors and will be dependent upon then existing conditions, including the Company's financial condition and results of operations, capital requirements, contractual restrictions, business prospects, and other factors that the board of directors consider relevant. The bankruptcy of our wholly-owned subsidiary, XIOM Corp may have unforeseen consequences for our stock price. On March 25, 2011, the XIOM Corp subsidiary of Environmental Infrastructure Holdings Corp. filed a voluntary petition in the United States Bankruptcy Court - District of Delaware under Chapter 7 of the United States Bankruptcy Code requesting liquidation of the assets and liabilities of XIOM Corp. As of the date of the filing, XIOM had estimated assets of $340,745 and liabilities of $4,044,878. As a result of the bankruptcy filing, 12 XIOM noteholders decided to exercise the convertibility provision of their notes, and entered into a Debt Conversion agreement with EIHC.The agreements convert $1,140,373 of principal and interest into 4,561,496 shares of the Company’s common stock at a conversion price of $0.25 per share. Other noteholders may convert their XIOM notes into EIHC stock, resulting in further dilution of your shares. 16 Table of Contents The fact that we are subject to Penny Stock Regulation may make it less appealing for a broker-dealer to engage in transactions involving our securities. The Commission has adopted regulations which generally define a “penny stock” to be any equity security that has a market price of less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions. As a result, our common stock is subject to rules that impose additional sales practice requirements on broker dealers who sell such securities to persons other than established customers and accredited investors (generally those with assets in excess of $1,000,000 or annual income exceeding $200,000, or $300,000 together with their spouse). For transactions covered by such rules, the broker dealer must make a special suitability determination for the purchase of such securities and have received the purchaser’s written consent to the transaction prior to the purchase. Additionally, for any transaction involving a penny stock, unless exempt, the rules require the delivery, prior to the transaction, of a risk disclosure document mandated by the Commission relating to the penny stock market. The broker dealer must also disclose the commission payable to both the broker dealer and the registered representative, current quotations for the securities and, if the broker dealer is the sole market maker, the broker dealer must disclose this fact and the broker dealer’s presumed control over the market. Finally, monthly statements must be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Broker-dealers must wait two business days after providing buyers with disclosure materials regarding a security before effecting a transaction in such security. Consequently, the “penny stock” rules restrict the ability of broker dealers to sell our securities and affect the ability of investors to sell our securities in the secondary market and the price at which such purchasers can sell any such securities, thereby affecting the liquidity of the market for our common stock. Stockholders should be aware that, according to the Commission, the market for penny stocks has suffered in recent years from patterns of fraud and abuse. Such patterns include: · control of the market for the security by one or more broker-dealers that are often related to the promoter or issuer; · manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; · “boiler room” practices involving high pressure sales tactics and unrealistic price projections by inexperienced sales persons; · excessive and undisclosed bid-ask differentials and markups by selling broker-dealers; and · the wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the inevitable collapse of those prices with consequent investor losses. · Our management is aware of the abuses that have occurred historically in the penny stock market. Item 2. PROPERTY Equisol, LLC leases approximately 2,000 square feet of manufacturing and warehouse facility in Kemah, TX pursuant to a five-year lease at $2,500 per month and a corporate office in West Conshohocken, PA for $180 per month on a two year lease. Rent expense for fiscal 2011 and 2010 was approximately $9,246 and $60,993, respectively, per annum. The manufacturing and warehouse facility is adequate for the needs of the Company at this time. However, if it were necessary to expand the manufacturing and warehouse capacity, the Company would need to relocate its facilities, at an additional cost per month. Such location would be relatively easy to locate, however the initial cost of moving might be substantial. Item 3. LEGAL PROCEEDINGS From time to time, the Company and its subsidiaries are parties to legal proceedings that arise in the normal course of business. We accrue for these items as losses become probable and can be reasonably estimated. While the outcome of these proceedings cannot be predicted with certainty, management believes that the outcome will not have a material adverse effect on the Company’s consolidated financial position or results of operations. 17 Table of Contents On August 4, 2010, two former officers of GSCP filed a complaint seeking to terminate their employment agreements for good cause and unspecified damages. On October 5, 2010, Equisol filed a Reconventional Demand against the former officers alleging, among other things, breach of contract and amended the same on October 27, 2010. Discovery has been initiated and depositions are ongoing. GSCP revenues during the first three quarters ended September 30, 2011 were much lower than those experienced in any quarter of the year ended December 31, 2010 as GSCP has implemented a new gross profit pricing strategy for customers. The Company had been a party to an action commenced against EIHC and its subsidiary XIOM relating to defaulted notes of XIOM with a face value totaling $820,000. On or about November 18, 2010, the plaintiffs filed for a stipulation of dismissal. On March 25, 2011, XIOM filed for bankruptcy protection. Also on March 25, 2011, the noteholders representing the $820,000 executed Conversion Agreements with EIHC and XIOM to convert their notes payable and accrued interest into common stock in full and complete satisfaction of the notes. On April 6, 2011, 4,561,496 shares were issued. On October 13, 2011, the U.S. Bankruptcy Court approved the trustees report of no distribution and abandonment of Xiom’s assets and closed the bankruptcy proceedings the effect of which on the consolidated financials of the Company is the cancellation of 5,305,000 Xiom options and 3,653,916 Xiom warrants, and a net profit gain of $2,551,066, all attributed to the discontinued operation. In early 2010, Equisol closed and exited its Electrical and Instrumentation Division (E&I) located in Lake Charles, LA, because of the economic environment and resulting lack of profitability. As a result, over the year, various vendors filed liens and threatened litigation proceedings due to the lack of payment by E&I of their bills due which was a result of their customers withholding payment. Additionally, the former officer of E&I filed a complaint alleging breach of contract of his employment agreement and seeking compensation which Equisol disputes. We are not aware of any other litigation, pending, or threatened at this time. We may occasionally become subject to legal proceedings and claims that arise in the ordinary course of our business. It is impossible for us to predict with any certainty the outcome of pending disputes, and we cannot predict whether any liability arising from pending claims and litigation will be material in relation to our consolidated financial position or results of operations. Indemnification of Officers and Directors At present we have not entered into individual indemnity agreements with our Officer or Director.However, our revised By-Laws and Certificate of Incorporation provide a blanket indemnification that we shall indemnify, to the fullest extent under Delaware law, our directors and officers against certain liabilities incurred with respect to their service in such capabilities.In addition, the Certificate of Incorporation provides that the personal liability of our directors and officers and our stockholders for monetary damages will be limited. Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. 18 Table of Contents Part II Item 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS General: The authorized capital stock consists of 125,000,000 shares of common stock, par value $.0001 per share and 25,000,000 shares of preferred stock, par value $.0001 per share. As of March 30, there were 1,129,729 shares of Common Stock and 6,948,810 shares of the Company’s preferred stock issued and outstanding.This does not include shares underlying warrants or options yet to be exercised.The following summary description of the Common Stock is qualified in its entirety by reference to the Company's Certificate of Incorporation and all amendments thereto. Common Stock: Our authorized capital stock consists of 125,000,000 shares of common stock, par value $.0001 per share. Each share of Common Stock entitles its holder to one non-cumulative vote per share and, the holders of more than fifty percent (50%) of the shares voting for the election of directors can elect all the directors if they choose to do so, and in such event the holders of the remaining shares will not be able to elect a single director.Holders of shares of Common Stock are entitled to receive 25% of such pooled dividends, as the board of directors may, from time to time, declare out of Company funds legally available for the payment of dividends.Upon any liquidation, dissolution or winding up of the Company, holders of shares of Common Stock are entitled to receive pro rata all of the assets of the Company available for distribution to stockholders. Stockholders do not have any pre-emptive rights to subscribe for or purchase any stock, warrants or other securities of the Company.The Common Stock is not convertible or redeemable.Neither the Company's Certificate of Incorporation nor its By-Laws provide for pre-emptive rights. Preferred Stock: Our authorized capital stock consists of 25,000,000 shares of preferred stock, par value $.0001 per share. The Certificate of Origination of the preferred shares provides for preferred shareholders to receive 75% of all pooled dividends. Additionally, each preferred share has a voting right equivalent to 50 votes of Common Stock and each preferred share can be converted to two shares of Common Stock at the request of the preferred shareholders or upon liquidation, dissolution, or winding up of the Company. Stockholders do not have any pre-emptive rights to subscribe for or purchase any stock, warrants or other securities of the Company.The Preferred Stock is not convertible or redeemable.Neither the Company's Certificate of Incorporation nor its By-Laws provide for pre-emptive rights. Price Ranges of Our Common Stock: Market Information: The Company’s Common Stock is traded on the NASD OTC Bulletin Board under the symbol “EIHC.OB” commencing on or about January 27, 2010. 19 Table of Contents There is currently a limited trading market for the Company’s Common Stock with the price being very volatile.The following table shows the reported high and low closing prices per share, accounting for the 1:200 reverse split effective 3 March 2012, for our common stock through December 31, 2011.Since that date through March 30, 2012, the closing price per share has been between $0.075 and $0.026. High Low Fiscal 2011: Fourth quarter $ $ Third quarter $ Second quarter First quarter Fiscal 2010: Fourth quarter $ Third quarter $ Second quarter First quarter Liquidation: In the event of a liquidation of the Company, all stockholders are entitled to a pro rata distribution after payment of any claims. Dividend Policy: The Company has never declared or paid cash dividends on its common stock and anticipates that all future earnings will be retained for development of its business.The payment of any future dividends will be at the discretion of the Board of Directors and will depend upon, among other things, funds legally available, future earnings, capital requirements, the financial condition of the Company and general business conditions. Stock Transfer Agent: Our transfer agent and registrar of the Common Stock is Manhattan Transfer Registrar Company, P.O. Box 756, Miller Place, NY11764, (631) 928-7655, (631) 928-6171 Fax Sales of Unregistered Securities On January 15, 2010, the Company issued 244,444 shares of its common stock to the daughter of the former chief executive officer of XIOM (to October 31, 2009) pursuant to a cashless exercise of 300,000 stock options which had been granted to her in May 2009 and the Company committed to issue 150,000 shares of its common stock (issued September 15, 2010) to a consultant for services rendered.On February 17, 2010, the Company issued 211,765 shares of its common stock to a former consultant to XIOM pursuant to a cashless exercise of 300,000 stock options which had been granted to him in May 2009.On March 30, 2010, the Company issued 250,000 shares of its common stock to the former chief executive of XIOM (to October 31, 2009) for services rendered.The $42,500 fair value of the shares was included in selling, general and administrative expenses in the three months ended March 31, 2010.On January 31, 2010, February 28, 2010, and June 30, 2010, the Company committed to issue a total of 253,382 shares of its common stock (issued September 15, 2010) pursuant to the three employment agreements discussed in Note 13.On September 20, 2010, the Company issued 250,000 shares of its common stock for consulting services rendered.Of the 9,268,797 shares committed to be issued at June 30, 2010, 1,123,855 shares were issued in September 2010. The remaining 8,144,942 shares committed to be issued were issued on 23 March 2011. In April, 2010, the Company issued 750,000 shares to an investor for an investment of $125,000. 20 Table of Contents Purchase of Equity Securities by the Small Business Issuer and Affiliated Purchasers We did not repurchase any shares of our common stock during the year ending December 31, 2011. Equity Compensation Plan Information None Item 6. SELECTED FINANCIAL INFORMATION Not required Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS AND RESULTS OF OPERATION. Overview We currently do not plan to conduct any business other than the business in which EIHC and its subsidiary EQUISOL are engaged Plan of Operations: The Company’s plans to move into an expansion phase were adversely affected by the weakened economy during fiscal 2011.The Company focused on removing unprofitable lines and customers while divesting impaired assets as well as underperforming employees with the goal of reducing selling, general, and administrative costs.As a result, the overall annual revenue decreased from $3.3 million in 2010 to $1.8 million in 2011, while the Company’s gross profit declined from $1.5 million to $839 thousand. Going forward, the focus of the Company is to expand organically through increased sales and improved productivity by holding down selling, general, and administrative costs.The parent company will begin to acquire other entities focused on environmental equipment manufacturing, engineering, services, and consulting as well as geographic expansion throughout North America.Longer term, we anticipate to pursue such acquisitions internationally. The Company has approximately $1.5 million of firm contracts in house. The Company needs to raise additional funds to operate for the next 3 months even if it does not sell any systems or services. The Company is not able to accurately forecast sales for fiscal 2011. The Company does not have sufficient cash resources and revenue to adequately support overseas marketing plans for the foreseeable future. Therefore, without increasing revenues or acquiring additional capital, it is likely that our overseas marketing plans will have to proceed at a slower rate. Critical Accounting Policies Management’s discussion and analysis of our financial condition and results of operations are based on our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires management to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On an ongoing basis, management evaluates its estimates, including those related to impairment of long-lived assets, finite lived intangible assets, accrued liabilities and certain expenses. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ materially from these estimates under different assumptions or conditions. Our significant accounting policies are summarized in Note 3 of our audited financial statements for the year ended December 31, 2011. We believe the following critical accounting policies affect our more significant judgments and estimates used in the preparation of our financial statements: 21 Table of Contents REVENUE RECOGNITION Revenue from product sales is recognized when all of the following criteria are met: (1) persuasive evidence of an arrangement exists, (2) the price is fixed or determinable, (3) collectability is reasonably assured, and (4) delivery has occurred. Persuasive evidence of an arrangement and fixed price criteria are satisfied through sales orders. Collectability criteria is satisfied through credit approvals. Delivery criteria is satisfied when the products are shipped to a customer and title, and risk of loss, pass to the customer in accordance with the terms of sale. The Company has no obligation to accept the return of products sold other than for replacement of damaged products. Other than quantity price discounts negotiated with customers prior to billing and delivery (which are reflected as a reduction in sales), the Company does not offer any sales incentives or other rebate arrangements to customers Revenues from long-term contracts are recognized on the percentage-of-completion method, measured by the percentage of actual cost incurred to date, to the estimated total cost for each contract. Estimated costs and revenues are based upon engineering estimates of the work performed to date relative to the total work required under the contract.Changes in contract estimates which result in changes in estimated profit are applied to the cumulative work accomplished on the project.The re-calculated grossprofit on the contract is applied to the revenues recorded to date for the entire life of the contract and the resulting income or loss is recorded in the current period. INVENTORY Inventory consists primarily of various parts, materials and supplies utilized in the assembly of water treatment systems and is valued at the lower of cost (first-in, first-out) or market. PROPERTY, EQUIPMENT AND DEPRECIATION Property and equipment is stated at cost. Major expenditures for property and those that substantially increase useful lives, are capitalized. Maintenance, repairs, and minor renewals are expensed as incurred. When assets are retired or otherwise disposed of, their costs and related accumulated depreciation are removed from the accounts and resulting gains or losses are included in income. Depreciation is provided by utilizing the straight-line method over the estimated useful lives of the assets. SHARE BASED PAYMENTS Share based payments are made primarily to outside consultants and other professional service providers, from time to time, subject to current cash flow conditions and at the discretion of the Board of Directors. The compensation cost is determined based on the estimated fair value of the shares at the measurement date, which is the earlier of (a) the date at which a commitment for performance by the counterparty to earn the shares is reached (generally the contract date), or (b) the date at which the counterparty’s performance is complete. These compensation costs are capitalized as prepaid expenses and expensed over the remaining term of the respective contracts. Common stock options granted to employees are issued for past services from time to time, at the discretion of the Board of Directors, and the value of each option is recorded as compensation expense as of the grant date. The related excess tax benefit received upon the exercise of stock options has not been recognized because, in the opinion of management, it is more likely than not, that such tax benefit will not be utilized in the future. IMPAIRMENT OF LONG-LIVED ASSETS In accordance with Accounting Standards Codification (“ASC”) ASC 360-10-35, "Accounting for the Impairment or Disposal of Long-Lived Assets", the Company reviews long-lived assets, including its property and equipment, goodwill and other intangible assets, which include trade names and customer accounts and patents, for impairment whenever circumstances and situations change such that there is an indication that the carrying amounts may not be recovered. In such circumstances, the Company will estimate the future cash flows expected to result from the use of the asset and its eventual disposition. Future cash flows are the future cash inflows expected to be generated by an asset less the future outflows expected to be necessary to obtain those inflows. If the sum of the expected future cash flows (undiscounted and without interest charges) is less than the carrying amount of the asset, the Company will recognize an impairment loss to adjust to the fair value of the asset. Management believes that there are no impaired long-lived assets at December 31, 2011 and 2010. 22 Table of Contents Recently Adopted Accounting Pronouncements New Accounting Pronouncements The Company has implemented all new accounting pronouncements that are in effect and that may impact its financial statements and does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its consolidated financial statements. Results of Operations: For the Fiscal Years Ended December 31, 2011 Versus December 31, 2010 For the fiscal year ended December 31, 2011, the Company recorded $1,784,631 in sales and cost of sales of $944,340. This is in comparison to total sales of $3,272,183 and cost of sales of $1,877,951 for the fiscal year ended December 31, 2010. These amounts exclude the results of operations of the Company’s discontinued operations. Gross profit for fiscal 2011 was $839,291 or 47%, an decrease of $554,941 compared to the gross profit in fiscal 2010 of $1,394,232 (which was 43% of revenue).This decrease in sales and increase in gross profit in fiscal 2011 resulted primarily from general economic conditions and the Company's decision to pursue profitable sales. Selling, general and administrative expenses decreased from $2,350,302 in fiscal 2010 to $2,229,131 in fiscal 2011. This decrease resulted primarily from reduction in overhead and payroll. Other expense increased from $83,000 in fiscal 2011 to show a gain (Other Income) of $591,931in fiscal 2011, principally due to the gain on settlement of debt and other liabilities. Loss from continuing operations for the year ended December 31, 2011 was $947,909 compared to $1,039,150 for the year ended December 31, 2010, a decrease of $91,241. The Company recorded a gain from the disposition of discontinued operations in fiscal 2011 of $2,551,066,. In November 2010, the Company’s board of directors determined that a sale of its XIOM subsidiary was in the best interests of the Company’s shareholders.The Company’s results of operations showed a net gain of $1,447,923 in 2009 as compared to a net loss of $2,428,584 in fiscal 2010. This increased gain was attributable to the discharge of the Xiom Chapter 7 liquidation as well as the gain on settlement of the conversion of debt to shares of the Company’s common stock. We will need to generate significant revenues to achieve profitability, which may not occur.We expect our operating expenses to increase as a result of our plans for growth.If we do achieve profitability, we may be unable to sustain or increase profitability on a quarterly or annual basis in the future. We expect to have quarter-to-quarter fluctuations in revenues, expenses, losses and cash flow, some of which could be significant. Results of operations will depend upon numerous factors, some beyond our control, including regulatory actions, market acceptance of our products and services, new products and service introductions, and competition. 23 Table of Contents Liquidity, Capital Resources and Operations: Our liquidity comes from two sources.Internally, if we increase sales, we would be able to increase the acquisition of raw materials and increase our production as well as hire more employees to increase our billable services.This would in turn increase the short-term liquidity of the Company. Externally, we may gain long-term liquidity from the sale of common stock and from the exercise of warrants by the shareholders from the recent private placements. There are no known trends, events or uncertainties that have or are reasonably likely to have a material impact on the Company’s short-term or long-term liquidity, other than the inability to sell our products, or the failure to sell any of future shares of common stock or the lack of exercise of the warrants by the shareholders.Near term the current turmoil in financial markets may make new fund raising more difficult than in the recent past. At December 31, 2011, the Company had negative working capital of $1,134,000. During the fiscal years ended December 31, 2011, net cash used by operating activities was $176,000; in fiscal 2010, operating activities used $277,000. The Company incurred net losses of $2,429,000 for the fiscal year ended December 31, 2011 an improvement from the fiscal year ended December 31, 2010 when net losses were $7,835,000. Additionally, at December 31, 2011, the Company had a Stockholders’ Deficit of $4,894,000. These factors raise substantial doubt about the Company’s ability to continue as a going concern. The Company anticipates that in order to fulfill its plan of operations, it will need to seek financing from outside sources. To this end, the Company is constantly pursuing private debt and equity sources. However, there is no assurance that any future financing, if successful, will be sufficient to allow the Company to operate profitably or successfully.The Company raised $68,000 from a borrowing from a private investor in February, 2011 convertible into common stock of the Company with a maturity date of November 2011 and 8% interest per annum. It is also the intention of the Company’s management to improve profitability by significantly increasing sales of its environmental services in fiscal 2011 while maintaining reasonable levels of general and administrative expenses as the company grows. Under the federal securities laws, any offering of securities must be registered unless an exemption from registration is available, and, with limited exceptions, no exemption from registration is generally available for a private placement transaction which is made concurrently with a public offering. We may be considered to have commenced a public offering of securities on May 6, 2005, when we first filed the registration statement on Form SB-2. In private placement transactions completed subsequent to the filing of our initial registration statement, from January 1, 2006 through October 20, 2006 (the effective date of the registration statement) we sold a total of 563,718 shares of restricted common stock from which we received gross offering proceeds of $670,000. These securities were offered and sold in reliance upon claimed private placement exemptions from registration. As a result, the purchasers of the shares may have the right to claim that the purchase transactions violated the federal securities laws. If any of these transactions did violate federal securities laws, the purchasers in those transactions may have claims against us for damages or for rescission and recovery of their full subscription price, plus interest. Although none of the purchasers of these shares has made or threatened any claim against us alleging violation of federal securities laws, in the event the purchasers of these securities successfully asserted claims for rescission it would have a substantial adverse effect on our business and on our ability to continue to operate. We may not have sufficient funds available to pay such claims, and there is no assurance that we would be able to obtain funds from other sources. In that event, we may be forced to cease operations and liquidate our available assets to pay our liabilities, including, but not limited to, the rescission claims. In connection with the acquisition of Equisol, LLC, the Company raised $705,000 in a private placement. These funds were used to pay for costs of the acquisition and working capital needs such as outstanding and overdue payables. 24 Table of Contents Inflation The amounts presented in the financial statements do not provide for the effect of inflation on the Company’s operations or its financial position. Amounts shown for machinery, equipment and leasehold improvements and for costs and expenses reflect historical cost and do not necessarily represent replacement cost. The net operating losses shown would be greater than reported if the effects of inflation were reflected either by charging operations with amounts that represent replacement costs or by using other inflation adjustments. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. 25 Table of Contents Item 8.FINANCIAL STATEMENTS Index To Consolidated Financial Statements Consolidated Balance Sheets as of December 31, 2010 and 2009 F-2 Consolidated Statements of Operations for the years ended December 31, 2010 and 2009 F-3 Consolidated Statements of Changes in Stockholders’ Deficit for the years ended December 31, 2010 and 2009 F-4 Consolidated Statements of Cash Flows for the years ended December 31, 2010 and 2009 F-5 Notes to Consolidated Financial Statements F-6 F-1 Table of Contents Environmental Infrastructure Holdings Corp. Consolidated Balance Sheets As of December 31, 2011 and 2010 Unaudited Unaudited ASSETS Current Assets Cash and cash equivalents Accounts receivable, net of allowance for doubtful accounts of $205,000 and $205,000, respectively Inventory Prepaid expenses and other current assets - - Total Current Assets Property and equipment, net of accumulated depreciation and amortization Intangible assets, net of accumulated amortization and impairment allowances Assets of discontinued operation held for sale - Total Assets LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Current portion of debt Current portion of secured promissory note payable to related party Accounts payable Accrued expenses Accrued compensation Accrued interest Total Current Liabilities Long term portion of debt Long term portion of secured promissory note payable to a related party Liabilities of discontinued operation held for sale - Total Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' DEFICIT Preferred stock, $.0001 par value; authorized 25,000,000 shares, 6,948,810 issued - Common stock, $.0001 par value; authorized 125,000,000 shares: issued and outstanding 538,039 and 48,509,795 shares respectively 54 Committed to be issued 0 and 67,383 shares respectively 7 Additional paid in capital Deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholder's Deficit See accompanying notes to consolidated financial statements. F-2 Table of Contents Environmental Infrastructure Holdings Corp. Consolidated Statements of Operations For the Years Ended December 31, Unaudited Revenues Cost of Revenues Gross Profit Operating Expenses Marketing Costs associated with future product development and sales incured on acquisition of Tower Turbines, Inc. Selling, general and administrative expenses Operating Loss ) ) Other (Expense) Income Interest Expense ) ) Interest Income Impairment of goodwill related to Gulf State Corporation Subsidiary ) Excess of fair market value of shares over debt settled ) Gain on settlement of former employee compensation liability based on terms of Mutual Termination and Release Agreement Total Other (Expense) Income ) Loss from Continuing Operations before Income Tax Provision ) ) Income tax provision - - Loss from Continuing Operations ) ) Loss from Discontinued Operations, net of income tax ) ) Gain on disposition of discontinued operations Net Gan/(Loss) ) Loss per common share, basic and diluted: Loss from continuing operations (2
